       Case 1:16-cr-00210-KPF Document 42 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                            16 Cr. 210 (KPF)

ROBERT BELL,                                   SCHEDULING ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     Due to the COVID-19 Pandemic and restrictions on access to the

Courthouse, Mr. Bell’s VOSR hearing, previously scheduled for June 16, 2020

(Dkt. #41), is hereby ADJOURNED to August 5, 2020, at 10:00 a.m. in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, NY.

     SO ORDERED.

Dated: June 2, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
